Citation Nr: 1217750	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cervical, thoracic, and lumbar spinal disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for cervical, thoracic, and lumbar spine conditions.

In December 2009, and again in April 2011, the Board remanded the case to the RO via the VA Appeals Management Center (AMC) for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. While the Veteran struck his back against a tree during a rocket explosion in service, a chronic back and neck disability was not shown during service or for many years after service.

2. Current back and neck disorders are not attributable to events during service.


CONCLUSION OF LAW

The criteria for establishing service connection for cervical, thoracic, and lumbar spinal disabilities have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO and AMC provided the Veteran with VCAA notice in letters issued in February 2005 and January 2010. Those letters advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The January 2010 letter advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in February 2012.

In this case, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the reports of VA examinations. In addition, the Board's 2009 and 2011 remand directives have been accomplished. VA sought additional private and VA medical records identified by the Veteran. Records of the Veteran's workers compensation claims were obtained. The Veteran had an additional VA medical examination addressing his claim and an opinion was obtained. The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is seeking service connection for current disorders of the cervical, thoracic, and lumbar areas of the spine. Service connection is established for hypesthesia of the left forearm and a scar on the forehead, each residual to shrapnel wounds. The Veteran reports that, in the rocket explosion during service in which he sustained the shrapnel wounds, he was thrown forcefully and his back struck against a tree. He contends that trauma to his back at that time led to his current back disorders.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Regardless, section 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for competent evidence demonstrating present disability or a nexus between present disability and some remote injury or disease of active service. See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service but not a basis to link etiologically the condition in service to the current condition"). 

The Veteran received a Purple Heart for injuries sustained in combat in Vietnam in December 1968. He submitted a statement from the team leader of the mission during which he was injured. The team leader reported that, after a rocket struck the team's location, he found the Veteran bleeding and located with his back up against the base of a tree. The Board accepts as true the Veteran's account of being thrown by the rocket explosion and having his back strike a tree.

The claims file contains limited medical records from the time of the Veteran's service. There is a report of an examination at entry into service. A record shows that the Veteran received hospital treatment in January to March 1969 for forehead and left arm wounds from rocket fragments. In June 1969, the Veteran had an orthopedic consultation to address pain in the left upper extremity. In February 1970, he was seen at a service hospital emergency room reporting achy back and abdomen and a cold. His temperature was 100 degrees Fahrenheit. He was seen at sick call a few days later, reporting sore throat, postnasal drip, productive cough, dizziness, and back pain. His temperature was 98.8 degrees Fahrenheit. The treating clinician provided medications to address cold symptoms.

In April 1971, the Veteran filed a claim for service connection for residuals of shrapnel wounds of the forehead and left arm. In a VA medical examination in June 1971, the musculoskeletal complaints and findings addressed the Veteran's left upper extremity, with no complaints concerning his back being made. 

The claims file contains records concerning state workers compensation claims that the Veteran filed. In a July 1988 report concerning a nail gun injury to the hand, the medical history noted was of a hernia repair in 1961 and wartime shrapnel wounds to the left arm and forehead. In October 1991, the Veteran reported having sustained back injury at work due to lifting a ladder, and twisting when avoiding a saw in a cramped location. He experienced pain and numbness in the low back, legs, mid-back, upper back, and arms. Treating clinicians noted back muscle spasm. Lumbar spine x-rays showed rotoscoliosis of the lumbar spine in keeping with the paravertebral muscle spasm. There was no acute fracture. There was mild facet joint arthropathy at the L4-L5 and L5-S1 distribution. The radiologist indicated that no significant osseous, traumatic, or destructive changes were noted. The radiologist described osteophytes noted at T12-L1 as isolated degenerative changes, possibly post-traumatic. 

In December 1991, a physician indicated that MRI showed a normal lumbar spine and a compression deformity of T12. In July 1992, cervical spine MRI showed a protruding disc at C3-C4, a herniated nucleus pulposus at C5-C6, and hypertrophic bone at C5-C6 and C6-C7. In August 1992, a neurosurgeon evaluated the Veteran. He provided the impression that the Veteran's cervical spine abnormality was related to the heavy construction and manual work the Veteran did, and was aggravated by the October 1991 injury.

Medical records from 1992 forward show periods of symptoms in the neck, mid back, low back, and upper and lower extremities, including episodes of exacerbations of symptoms. In November 1993, the Veteran reported back pain after lifting weights at home. He related a history of back injury in 1991. In February 1996, he reported falling on steps and landing on his left hip. In treatment in May 1996, he reported a long history of back problems. He related having had injury in 1991, a fall earlier in 1996, and low back pain and lower extremity weakness with onset while gardening in May 1996. In July 1996, he reported sharp low back pain after changing a light bulb. In January 1998, the Veteran underwent cervical spine surgery, with discectomy and fusion at C5-C6 and C6-C7. In May 1999, he reported acute low back pain after lifting a car battery.

In a medical history completed in October 2000, the Veteran reported having sustained a head wound in Vietnam, a back injury in 1991, and reinjury of the back in 1995. In 2003, the Veteran received treatment for neck and back pain with numbness and pain in his upper and lower extremities. MRI performed in November 2003 showed disc and joint abnormalities in the cervical, thoracic, and lumbar areas of the spine. In July 2004, the Veteran reported reinjuring his back lifting boxes. In August 2004, he indicated that his first work-related injury occurred in 1991.

The Veteran filed his claim for service connection for conditions affecting the cervical, thoracic, and lumbar areas of the spine in January 2005. The Veteran wrote that the rocket explosion during service caused him to be slammed against a tree, and that he had a scar on his lower back.

In lumbar spine follow-up treatment in January 2005, the Veteran spoke with treating physician D. G., M.D., about his disability claims. Dr. G. wrote:

He apparently is trying to relate his current lumbar ailment to a War-related injury in 1968. I feel this is absurd. His ongoing lumbar degeneration is secondary to sacral lumbar arthritis and his degeneration at the L4-L5 level has subsequently caused garden variety stenosis, however, there is no evidence of post-traumatic injury here whatsoever.

In treatment in February 2005, the Veteran reported a flare-up in neck and back pain after a motor vehicle accident in December 2004. In a February 2005 letter, treating physician P. B. M., Jr., M.D. wrote that the Veteran's chronic back and neck pain were improving until he was involved in a motor vehicle accident in December 2004. Dr. M. opined that the motor vehicle accident played a role in exacerbating the Veteran's symptoms.

In an April 2005 statement, the Veteran asserted that the impact of his back against a tree during service caused damage throughout his back. He stated that he had always had back problems since, and that he had three scars on his back exactly where he hit the tree.

In June 2005, treating physician B. M. W., M.D., wrote that the Veteran told her about a back injury he sustained in Vietnam in 1968.  Dr. W. stated that the Veteran had traumatic scars in the lower lumbar region which the Veteran related to the 1968 injury.  Dr. W. opined, "It is more than likely that his current lumbar condition of spinal stenosis and severe degenerative changes are directly related to the 1968 service-connected injury."

In March 2006, the Veteran had lumbar spine X-Stop surgery, with placement of hardware at L4-L5.

The Veteran had a VA medical examination in May 2006. The Veteran reported having had low back and neck problems since 1968, with pain, stiffness, and symptoms in the lower and upper extremities. X-rays showed a metallic foreign body adjacent to the spinous process of L4. The examiner observed a 6 centimeter by 1.5 centimeter scar on the Veteran's lower back. The examiner diagnosed intervertebral disc syndrome in the neck and back.  The examiner opined that the metallic foreign body seen near L4 was shrapnel from a combat wound. The examiner explained that the intervertebral disc disease at C5-C6 was caused by cervical degenerative disc disease.  The examiner stated that the scar on the lower back was a lumbar surgical scar.

In June 2006, Dr. M. wrote that the Veteran had a long history of back and neck pain that started after injury in Vietnam, when a rocket explosion caused him to slam into a tree. Dr. M. noted that the Veteran had experienced back pain ever since that incident. Dr. M. noted that the Veteran had undergone recent lumbar surgery, and that more surgery was planned. "It is my opinion," stated Dr. M., "that the beginning of his degenerative process was certainly initiated with his injury in Viet Nam."

In a July 2006 statement, the Veteran asserted that his back had been hurting ever since he sustained injuries in the rocket explosion in service. He noted that he had an accident in 1991, but stated that the 1991 accident was merely a hyperextension of his low back which only aggravated the original injury incurred in Vietnam. He stated that a 2004 injury from lifting a heavy object again aggravated the original injury. In a September 2006 statement, the Veteran noted that the hyperextension injury he had in 1991 would not have caused a scar.

In November and December 2006, the Veteran sought VA treatment for back pain. He reported having injured his back when it hit a tree in a rocket explosion in 1968. He stated that he reinjured his back in 1991 doing heavy lifting, and again in a 2004 motor vehicle accident, and he related having had L4-L5 X-Stop surgery in March 2006. He reported having constant low back pain radiating down both legs.

In December 2006, VA arranged for T. J., M.D. to review the Veteran's claims file, which included medical records dated from 1967 through May 2006. Dr. J. noted that medical records from 1969 and 1971 contained no mention of neck or back injuries or scars. Dr. J. discussed Dr. G.'s January 2005 statement and Dr. W.'s June 2005 statement. Dr. J. noted that Dr. W. made her statement with no reference to any objective data from military records. Dr. J. concurred with Dr. G.'s statement. Dr. J. opined that, based on the evidence he reviewed, it was more likely than not that the Veteran's present cervical and lumbar intervertebral disc syndrome were not related to alleged injury to the back during service.

In a February 2007 statement, the Veteran asserted that Dr. G. had a personal issue regarding the Veteran.

The Veteran had ongoing VA outpatient treatment in 2007 through 2010. Treatment notes from 2009 and 2010 contain the history that the Veteran was shot in the head, neck, back, and arm during the Vietnam War. 

The Veteran had a VA medical examination in January 2011. The examining physician reported having reviewed the Veteran's claims file. The examiner found that the Veteran had degenerative disc disease of the cervical spine and lumbar spine. The examiner stated that the Veteran attributed a T12 compression fracture to a post-service motor vehicle accident and was not claiming it as service connected. As requested, the examiner provided opinions regarding questions related to the Veteran's claim. The examiner expressed the opinion that the metallic body in the Veteran's low back shown on x-ray was a surgical device, and was not shrapnel. With respect to the likely etiology of current neck and back disc disorders, the examiner noted the interval between the rocket blast in service and the Veteran's symptoms, and noted the history of post-service work injuries. The examiner stated that such factors made a causal relationship not likely. The examiner discussed Dr. M.'s opinion attributing the back disorders to the explosion in 1968. The examiner stated that the relationship between current spine problems and the blast in service could not be answered with certainty, and that, as to whether any part of the back problems originated from the blast, she could not resolve that issue without resorting to mere speculation. The examiner concluded that it was less likely than not that the Veteran's back disability was caused by the blast during service. She explained that the Veteran was able to do carpentry work for many years after service, that the Veteran reported thinking that his back symptoms were due to his work, and that the Veteran did not seek medical care for his back until many years after service. The examiner also noted that Dr. M., in supporting a link, did so many years after the Veteran's service.

In a statement VA received in March 2011, M. J. G. wrote that she had known the Veteran since 1980. Ms. G. stated that she had noticed scars on the Veteran's lower back. She indicated that the Veteran said that the scars were from when he was in Vietnam.

In an April 2011 statement, the Veteran asserted that a post-service motor vehicle accident only made his thoracic spine crack somewhat. He noted that post-service strain injuries of his back did not cause scarring. He asserted that his low back scars are from his back hitting the tree from the explosion during service. He stated that Dr. G. did not listen to his full history, and that Dr. G. did not like him.

The Board accepts the Veteran's account that the rocket explosion during service knocked his back against a tree. The records from the time of service, however, do not indicate he experienced any back symptoms. Thus, the record does not reflect a chronic back disorder in service.  See 38 C.F.R. § 3.303(b).

Soon after service, in 1971, the Veteran filed a claim for residuals of the rocket explosion, but made no mention of a back injury or spine symptoms. Indeed, a VA examination in June 1971 noted no complaints concerning his back or neck.  He was noted to have full range of motion of all joints without pain or spasm.  While scars were noted in some areas, no scars were listed for the back or neck.  

In 1988, eighteen years after service, his reported medical history again included shrapnel wounds but no past or present back injury or symptoms. When the Veteran was treated for a back injury at work in 1991, he did not report any prior back problems. In 1992, a physician opined that the Veteran's cervical spine disc disease predated the 1991 injury, but that physician attributed the disorder to the Veteran's physically demanding work, and not to any event or events from many years earlier. On repeated, numerous occasions from service prior to the filing of his claim in January 2005, the Veteran gave a history that mentioned no back problems earlier than 1991. He has also reported exacerbated back symptoms after other incidents that occurred after 1991. The history regarding his back that the Veteran gave prior to filing the instant claim differs from the history he has given since filing his claim. While he is competent to recall events that occurred, his recollections closer to the time of occurrence and his reports to treating clinicians prior to the filing of his claim are more reliable than his assertions being rendered in conjunction with his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Veteran offers low back scars as evidence of injury of his low back during service.  A VA examination in 1971 made no mention of scarring on the back, but did reference scars elsewhere on the body.  Ms. G. reported knowing the Veteran since 1980, and seeing the scars, though she did not state when she first saw the scars. Dr. W. saw the scars by 2005, before the 2006 surgery.  The May 2006 VA examiner concluded that the scarring was from lumbar surgery. While the evidence leaves some question as to when the low back scars were first present, there is no contemporaneous evidence that they were present in the years immediately following the rocket explosion and impact with the tree. The Board finds the records more contemporaneous with service, including the 1971 VA examination to be more probative concerning the existence of scars on the back from the blast than more current assertions concerning the etiology of back scars. 

In recent years, x-rays have shown a metallic foreign body in the Veteran's lumbar spine. The earliest recorded finding was in May 2006, after the March 2006 surgery that included the placement of hardware. The 2006 VA examiner concluded that the foreign body is shrapnel, and the 2011 VA examiner concluded that it is a surgical device. When clinicians treated the Veteran for shrapnel wounds, they found shrapnel in two body areas, but none in the back. Considering that history, and considering that the foreign body has only been seen on x-rays after the 2006 surgery, the evidence is more persuasive that the foreign body is a surgical device.

From 2004 forward, several physicians have provided opinions regarding the likelihood that the rocket explosion and the impact of the Veteran's back against the tree initiated or contributed to causing his current back problems. Drs. M. and W., who each opined supporting a connection, relied on the more recent version of history provided by the Veteran. There is no indication that they had access to earlier information, such as medical records from close to the time of the explosion, or the Veteran's earlier accounts of his symptoms in the years immediately following the explosion.  As such, these opinions are afforded less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Dr. G. opined against service origin of the current lumbar spine disorder. The Veteran has stated that Dr. G. had incomplete information, and has animus toward the Veteran. Dr. G. treated the Veteran, and explained his opinion with relation to findings regarding the Veteran's lumbar spine. The Board finds that Dr. G.'s opinion can at least be considered cautiously, in combination with the other medical opinions.

Dr. J. and the 2011 VA examiner each opined against a connection between the rocket explosion and current back disorders. Each reviewed the Veteran's claims file and thus had access to contemporaneous evidence from during and soon after service as well as to more recent evidence. The consideration of more history and evidence by Dr. J. and the 2011 VA examiner enhances the evidentiary weight of each of their opinions.

While the Veteran contends that his current back and neck disabilities are related to hitting his back against a tree during an explosion during his military service, there is no indication that he has specialized training in diagnosing musculoskeletal disorders of the back and neck or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of back and neck disorders requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current back and neck disorders is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back and neck disorders are not competent medical evidence.  

Upon consideration of the record, the Board concludes that while the Veteran hit his back against a tree following an explosion during service, the most probative evidence fails to establish that such incident is the cause of the Veteran's current spine disorders.  The Veteran had no complaints of back or neck pain during service, made no mention of any injury or symptoms involving the back or neck on his initial claim for service connection or the June 1971 VA general medical examination, and made no mention of any history of such an injury when seeking treatment for various conditions, including post-service back and neck injuries, until contemporaneous in time to filing his instant claim for service connection.  Moreover, the most probative medical opinions indicate that it is less likely than not that current back and neck disabilities are related to service.  Accordingly, the preponderance of the competent and probative evidence is against the claim for service connection, and the appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for cervical, thoracic, and lumbar spinal disabilities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


